Citation Nr: 0812465	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  07-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2005 rating decision 
rendered by the San Diego, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran did not engage in combat. 

2.  A stressor supporting the diagnosis of PTSD has not been 
corroborated.  

3.  PTSD is not attributable to service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')."  Id. at 121.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in November 2004.  The 
letter explained the evidence necessary to support his claim 
of entitlement to service connection for PTSD.  It also 
requested that the veteran complete a questionnaire 
concerning his claimed PTSD stressors.  
While the November 2004 letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements by letter dated in 
March 2006, prior to the issuance of a supplemental statement 
of the case (SSOC).  Based on the foregoing, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
Available service records and pertinent post service medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in the present case.  However, for the 
reasons explained below, the Board finds that a VA 
examination is not necessary in order to decide the veteran's 
claim.  Because the veteran has failed to corroborate an in 
service stressor, a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim. 

        Legal Criteria
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In order for a claim for service connection for PTSD to be 
successful there must be: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

        Analysis	

Initially, the Board observes that the veteran did not engage 
in combat with the enemy.  The veteran's service personnel 
records do not show that he received any citations or awards 
for participation in combat with the enemy.  Also, the 
veteran's statements have been vague or inconsistent and do 
not establish credible participation in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

The veteran has alleged that he is entitled to service 
connection for PTSD.  For the purpose of this decision, we 
acknowledge that the veteran's outpatient records show a 
diagnosis of PTSD.  Thus, the issue before the Board is 
whether the veteran's claimed in-service stressor actually 
occurred and whether there is a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressor.  After a careful review of the record, the 
Board finds that none of the veteran's claimed stressors have 
been verified.  For that reason, the evidence is against an 
award of service connection for PTSD.  

The veteran served as a military policeman during service.  
As a policeman, the veteran claimed his duties were to lead 
convoys and man gunships.  The veteran maintained that he was 
exposed to rockets and gunfire, was fired upon as a gunner, 
and had to investigate a shooting and witnessed death.  He 
claimed that in August 1969 while in Vietnam the enemy over-
ran the "fire base oasis" and as military policeman he was 
required to man the fox hole and protect the perimeter.  The 
veteran also claimed that from April 1969 to November 1970 
while in Pkeiku he was informed that nerve gas was discovered 
outside of the base, he guarded wounded soldiers, loaded body 
bags, was exposed to body parts, and experienced rocket 
attacks.  

The veteran's physician A.K.T. maintained that the veteran 
has been under his care since September 2004 and that he 
suffers from chronic severe PTSD related to combat in 
Vietnam.  A.K.T. noted that the veteran had to pick up body 
parts, watch wounded prisoners and investigate murder in a 
war zone.  These incidents, according to A.K.T. still haunt 
the veteran.  A.K.T opined that the veteran is fully and 
permanently disabled, and that his symptoms and suffering 
stem from exposure to combat and its manifestations.  
Outpatient treatment records also show combat exposure as the 
source of the veteran's PTSD.  

Although A.K.T. and outpatient treatment records attribute 
the veteran's PTSD to exposure to combat in service, the 
veteran's claimed stressors remain unverified.  The veteran's 
claimed stressors include loading body bags and exposure to 
body parts, guarding severely wounded soldiers, being over 
run by the enemy, being fired upon as a gunner, and having to 
investigate a shooting and witnessing death.  The veteran has 
provided a history of having experienced stressful events in 
service, the details of which are not confirmed.  The veteran 
was asked for more detailed  information concerning his 
claimed stressor.  However, he did not respond with further 
details that would allow for any meaningful research.   

The Board finds that a verified stressor is not shown.  The 
Board has considered the statements of the veteran, A.K.T., 
and the veteran's family and friends.  However, the Board is 
not required to accept a veteran's uncorroborated account of 
his military experiences.  See Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  A noncombat veteran's testimony alone does 
not qualify as credible supporting evidence of occurrence of 
an in-service stressor as required by 38 C.F.R. § 3.304(f).  

The Board concludes that the record does not contain evidence 
that tends to establish the criteria for establishing service 
connection for PTSD.  Although the veteran has been given a 
diagnosis of PTSD, there is no independent corroboration of 
his claimed stressors.  Furthermore, his statements have been 
vague and are insufficient to establish a meaningful search.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for PTSD is denied. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


